Citation Nr: 1041282	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals of 
pneumonia


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1958 to 
February 1962.  He also had unverified periods of Reserve 
service.  

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In September 2006, the Veteran testified before a Decision Review 
Officer at the Detroit, Michigan RO.  A transcript of that 
hearing is of record.

The issue of whether new and material evidence has been received 
to reopen a claim for entitlement to service connection for 
hypertension is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2004 decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
pneumonia.  

2.  Evidence received since the September 2004 RO decision does 
not relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for pneumonia, and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

Evidence received since the September 2004 RO decision that 
denied a claim for entitlement to service connection for 
pneumonia, which was the last final denial with respect to 
this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In correspondence, dated in November 2005, VA informed the 
appellant of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The correspondence notified the Veteran that his claim was 
previously denied because pneumonia was not incurred in, or 
aggravated by, military service.  The Veteran was notified that 
evidence which he submits must relate to this fact.  The 
correspondence was deficient in that it did not inform the 
Veteran of the criteria for assignment of an effective date and 
disability rating in the event of award of service connection.  
Such notice was provided to the Veteran in VA correspondence in 
March 2006.

In Pelegrini v. Principi, supra, the Court held that compliance 
with 38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable agency of original jurisdiction 
decision.  Because complete VCAA notice in this case was provided 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), Social Security 
Administration (SSA) records, and private medical records.  
Additionally, the claims file contains the statements of the 
Veteran in support of his claim, to include his testimony at a 
DRO hearing.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a duty 
to obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The SSA records associated with the claims file pertain to an 
appeal of a calculation of Disability Insurance Benefits, rather 
than the reason why the Veteran was awarded disability benefits.  
The SSA records reflect that the Veteran was disabled in 1999.  
The Veteran's accredited representative avers that the Veteran is 
currently receiving SSA benefits for hypertension.  Private 
medical correspondence dated in April 2002 reflects that the 
Veteran had atherosclerotic heart disease, bilateral carotid 
endarterectomies for carotid occlusive disease, dyslipidemia, 
hypertension, and noninsulin requiring diabetes.  The physician 
stated that he supported the Veteran's request for Social 
Security Disability.  Based on the foregoing, the Board finds 
that VA does not have a duty to obtain any additional SSA records 
relative to the pneumonia claim as there is no indication that 
they pertain to that disability, or would give rise to pertinent 
information.  Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 
2010). 

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a 
final decision by the RO may not thereafter be reopened and 
allowed, in the absence of clear and unmistakable error (CUE), 
except as provided by 38 U.S.C.A. § 5108, which indicates that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), in the absence of CUE, and absent the submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.105.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, the 
Board must determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of record 
(including, if the Board so chooses, the fact that the Veteran 
has not provided any in-service record documenting his claimed 
injury), to determine whether to grant service connection.  The 
Board observes that this Federal Circuit decision is 
nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Historically, a September 2004 RO decision denied the Veteran's 
claim for service connection for pneumonia.  The Veteran filed a 
notice of disagreement and a statement of the case was issued; 
however, the Veteran did not file a substantive appeal, and the 
RO decision became final.  38 U.S.C.A. § 7105.  In November 2005, 
the Veteran filed a claim to reopen his previously denied claim.  
As the last final denial with regard to the Veteran's claim was 
in September 2004, the pertinent evidence in this claim is the 
evidence received after the September 2004 RO denial, considered 
in conjunction with the record as a whole.

Evidence at the time of the last final denial 

The evidence of record at the last final denial consisted of the 
Veteran's STRs and private treatment records.  

The Veteran's STRs are negative for any complaints of, or 
treatment for, pneumonia.  STRs dated in 1958 to 1961 show 
complaints of constipation, a second degree burn of the forearm, 
a rash in the groin, warts on the hands, abrasions on the back, 
penile discharge, and abrasions on the hand/arm.  A January 1962 
report of medical history for separation purposes reflects the 
Veteran reported that he had never had shortness of breath, pain 
or pressure in chest, chronic or frequent colds, or a chronic 
cough.  The January 1962 report of medical examination for 
separation purposes reflects that, upon clinical evaluation, the 
Veteran's lungs and chest were noted to be normal.  A chest X-ray 
examination was negative.

An undated report of medical history (which is presumably after 
January 1962 and before July 1964 due to the family ages noted on 
the form) reflects the Veteran reported that he had never had 
shortness of breath, pain or pressure in chest, chronic or 
frequent colds, or a chronic cough.  

A July 1964 report of medical history for flight purposes 
reflects that the Veteran reported that he had never had 
shortness of breath, pain or pressure in chest, chronic or 
frequent colds, or a chronic cough.  The July 1964 report of 
medical examination for separation purposes reflects that, upon 
clinical evaluation, the Veteran's lungs and chest were noted to 
be normal.  A chest X-ray examination was negative.

An Air Force Form 1042, when the Veteran was 24 years of age, 
reflects that he was physically qualified for flying duty.

An April 1966 STR reflects that the Veteran complained of a sore 
throat.  His temperature was 98.8 degrees.  He reported a history 
of chills and sweating.  The impression was early tonsillitis.  

A January 1967 report of medical history for re-enlistment 
purposes reflects that the Veteran reported that he had never had 
shortness of breath, pain or pressure in chest, chronic or 
frequent colds, or a chronic cough.  

An April 1967 report of medical history for periodical purposes 
reflects that the Veteran reported that he had never had 
shortness of breath, pain or pressure in chest, chronic or 
frequent colds, or a chronic cough.  The accompanying report of 
medical examination reflects that, upon clinical evaluation, the 
Veteran's lungs and chest were noted to be normal.  A chest X-ray 
examination was negative.

A March 1968 Air Force Form 286 reflects that the Veteran was 
medically qualified.  

A December 1969 report of medical examination for flight purposes 
reflects that, upon clinical evaluation, the Veteran's lungs and 
chest were noted to be normal.  An electrocardiographic record 
reflects the Veteran was not on any medication and his heart was 
"within normal limits."  A chest X-ray examination was 
negative.

A June 1989 private medical record reflects the Veteran had 
pneumonia.  It was noted that he had no past history of pneumonia 
and no other lung disease.  

Evidence since the last final denial

The evidence included since the last final denial in September 
2004 includes the statements of the Veteran, private medical 
records, and SSA records. 

Private medical correspondence dated in February 1984 reflects 
the Veteran was suffering from hypertension and it was 
recommended that he have a 30 day medical leave of absence. 

July 1989 private medical records reflect a finding that the 
Veteran had pneumonia at that time.  Private medical 
correspondence dated in April 2002 reflects that the Veteran had 
a previous three vessel coronary artery bypass surgery in April 
1998 combined with aortic valve replacement.  It was noted that 
he had atherosclerotic heart disease, bilateral carotid 
endarterectomies for carotid occlusive disease, dyslipidemia, 
hypertension, and noninsulin requiring diabetes.  The physician 
stated that he supported the Veteran's request for Social 
Security Disability.

Social Security records reflect that the Veteran became disabled 
in 1999.

The Veteran testified at a September 2006 DRO hearing that he had 
pneumonia in basic training, but that he did not report it 
because he did not want to be "recycled" through basic 
training.  He stated that he was not sure if he had "a lot of 
residuals" of the pneumonia through the years or immediately 
after.  He further testified that the only recurrence was the one 
time (presumably he meant the occurrence in 1989, although the 
accredited representative referred to it as 1981).  

Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a 
possibility of substantiating the claim.  Although the medical 
records and SSA records are new, they are not material as they do 
not raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  They provide no etiology as to the 
Veteran's 1989 pneumonia, nor indicate, in any way, that it was 
casually related to active service.  The private medical 
correspondence indicates that the Veteran's disability for SSA 
purposes was related to his heart condition, and not for his 
lungs.

Historically, the Veteran's claim was denied because the evidence 
did not indicate that the Veteran's 1989 pneumonia was related to 
service.  The Veteran has not provided new and material evidence 
with regard to this required element for entitlement to service 
connection.  The only new evidence regarding etiology is the 
Veteran's statement that he believes that his post service 
pneumonia was related to service.  Lay assertions of medical 
causation cannot serve as the predicate to reopen a claim. See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Moreover, there is 
still no objective clinical evidence of record, such as 
diagnostic testing, which reflects that the Veteran had pneumonia 
in service.  The Veteran has not been shown to possess the 
requisite training or experience to render a diagnosis or 
etiology opinion.

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, considered in conjunction 
with the record as a whole, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
the Board concludes that evidence has not been received which is 
new and material, and the claim for service connection for 
pneumonia and/or residuals of pneumonia is not reopened.  The 
Board has considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2010), but does not find that the evidence is 
of such approximate balance as to warrant its application. 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for pneumonia, the 
appeal is denied.


REMAND

The Veteran served on active duty from 1958 to 1962, and had 
subsequent Reserve duty until 1972.  In 2004, the Veteran filed a 
claim for entitlement to service connection for hypertension.  In 
a September 2004 decision, the RO denied the claim because there 
was no evidence of record that the Veteran's hypertension was 
incurred in, or aggravated by, active service.  

At the time of the September 2004 RO denial, the evidence of 
record included the Veteran's STRs, to include Reserve records.  
STRs dated in 1961, 1962, 1964, 1967, and 1968 reflect that the 
Veteran denied having ever had high blood pressure.  The records 
also reflect that he was medically qualified for flight, and had 
normal blood pressure readings.  A private medical statement, 
dated in February 1984, reported that the Veteran had 
hypertension.  A report of private hospitalization from June to 
July 1989 noted that the Veteran had hypertension for six years, 
or approximately since 1983.  

In April 2006, the Veteran filed a claim to reopen.  At the 
September 2006 DRO hearing, the Veteran alluded to the fact that 
he was diagnosed with hypertension shortly after he left service 
when he applied to become a police officer.  The record reflects 
that the Veteran became a police officer in approximately 1963; 
thus, after active service, but prior to some of his Reserve 
service.  The Veteran did not provide any specific dates as to 
when he was first diagnosed with hypertension.  He further stated 
that he was originally turned down for employment by police 
department, and then retested and passed.  He stated "I have 
been taking medications for almost all those years."  

The Board acknowledges that for the purposes of determining 
whether new and material evidence has been presented, the 
credibility of newly submitted evidence is presumed. See Justus 
v. Principi, 3 Vet. 510 (1992).  However, if the newly submitted 
evidence is inherently false or untrue, the Justus credibility 
rule does not apply. Duran v. Brown, 7 Vet.App. 216, 220 (1994).  
Justus does not require the Board to presume patently incredible 
evidence to be credible.  The Veteran's statements that he was 
diagnosed with hypertension shortly before becoming a police 
officer are not entitled to the presumption set forth in Justus.  
His statements are completely unsupported by, and directly 
contradict, the record and the Veteran's own prior statements.  A 
report of private hospitalization from June to July 1989 reflects 
the Veteran had hypertension for 6 years.  The Veteran himself 
reported in 1964, 1967, and 1968 that he had never had high blood 
pressure. (See reports of medical history wherein the Veteran 
checked "no" for "high or low blood pressure).  The December 
1969 report of medical examination for flight purposes reflects 
that the Veteran was not on any medication.  Moreover, when the 
RO asked the accredited representative if it would be possible to 
obtain any medical evidence from shortly after the Veteran became 
a police officer that would show that the Veteran had been 
prescribed medication for hypertension, the accredited 
representative responded with records from more than 20 years 
after the Veteran became a police officer.  The Veteran's 
statements are not new and material because their patent 
incredibility, when viewed in light of all the evidence of 
record, render them incapable of changing the outcome.  The 
Veteran's accredited representative has contended that a remand 
is warranted to obtain the Veteran's police records.  VA does not 
have a duty to assist the Veteran in obtaining records where the 
Board finds that the Veteran's assertions with regard to such 
records have been shown to be inherently contradicted and untrue.  
See 38 C.F.R. § 3.159(d).  Nevertheless, the Board will once 
again afford the Veteran the opportunity to submit any such 
records, as well as provide VA authorization, and sufficient 
identifying information, to attempt to obtain such records.

Additionally, the Board finds that a remand is warranted to 
obtain other medical or SSA records.  The SSA records reflect 
that the Veteran was disabled in 1999.  The Veteran's accredited 
representative avers that the Veteran is currently receiving SSA 
benefits for hypertension.  The SSA records associated with the 
claims file pertain to an appeal of a calculation of Disability 
Insurance Benefits, rather than the reason why the Veteran was 
awarded disability.  The Board is unsure if the SSA records 
associated with the claims file are complete, as they do not 
contain any SSA determination or supporting documents.  In 
addition, the claims file contains correspondences from Mt. 
Elliott Medical Center, Dr. E.N. P., and Dr. A.G.  Although, the 
correspondences pertain to hypertension, they do not reflect when 
the Veteran's hypertension was diagnosed, nor do they contain 
copies of actual clinical treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for 
hypertension, to include Mt. Elliott 
Medical Center, Dr. E.N.P. and Dr. A.G., 
as well as for any medical treatment 
providers prior to his attempt to gain 
employment as a police officer in 
approximately 1963.  The Veteran must 
specify the dates of any such treatment.  The 
Veteran must also be requested to provide 
authorization, and sufficient identifying 
information, for VA to obtain personnel 
records associated with his employment, 
and/or attempts to obtain employment, as 
a police officer in approximately 1963.  
After obtaining a completed VA Form 21-4142, 
the AOJ should attempt to obtain any such 
sufficiently identified records, not already 
associated with the claims file.  All attempts 
to obtain such records should be documented in 
the claims folder.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision, if any, which granted the 
Veteran disability benefits, including all 
medical records used to make the decision.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for 
hypertension on appeal.  If the benefit sought 
on appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


